Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2020, 12/30/2020, and 08/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In this case, the abstract recites “Various system…are disclosed” in line 1 and “the present application discloses” in line 2.  

Claim Objections
Claims 9 and 24 are objected to because of the following informalities: 
Claim 9 is objected to because of the recitation “each seal is recessed in one or more of the first section” in lines 1-2 and should be “each seal is recessed in one 
Claim 24 is objected to because of the recitation “each seal is recessed in one or more of the first section” in lines 1-2 and should be “each seal is recessed in one 

Claims 2, 5, and 25 are objected to because a plurality of elements or steps are present in each claim and should be separated by a line indentation to eliminate confusion as to which elements are included in a “wherein” clause. See 37 CFR 1.75(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 9-10, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 in line 1 recite “Teflon” as a possible material, which is a trade name. If a trademark or trade name is used in a claim as a limitation to identify or describe a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u). For examination purposes, Teflon will be interpreted as polytetrafluoroethylene.
Claim 7 in line 1 recite “Teflon” as a possible material, which is a trade name. If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u). For examination purposes, Teflon will be interpreted as polytetrafluoroethylene.
Claim 7 in line 1 recite “the first seal” which lacks antecedent basis and is unclear if claim 7 was intended to introduce a first seal or depend from claims 2 or 6 which recites a seal and a first seal respectively. For examination purposes, claim 7 will be interpreted as introducing “a first seal”.
Claim 9 in lines 1-2 recite “each seal is recessed” which lacks antecedent basis and is unclear if claim 9 was intended to introduce a seal or multiple seals or depend from claims 2, 6, or 7 that recites seals. For examination purposes, claim 9 will be interpreted as a seal is recessed in the first section. 

Claim 23 in line 8 recite “Teflon” as a possible material, which is a trade name. If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u). For examination purposes, Teflon will be interpreted as polytetrafluoroethylene.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keays et al. (US 2012/0242081 A1 hereinafter “Keays”).
In regard to claim 1, Keays discloses an assembly comprising: 
a first section (Fig. 6B, first section at 54, 34, and 38) defining a first passageway (Fig. 6B, 34 defines a first passageway) therein to receive and pass a fluid (Fig. 6B, fluid flows through 34); 
a second section (Fig. 6B, 70) defining a second passageway (Fig. 6B, bore of 70) that communicates with the first passageway (Fig. 6B, fluid flows through 70 and connects with the indicated first section), the second section and the first section together forming a first ball joint (Fig. 6B, 70 and the indicated first section forms the ball joint 50) having an internal portion (Fig. 6B, internal portion defined by the inner surface of 34 and 38) and an external portion (Fig. 6B, external portion defined by the outer surface of 70), the first ball joint comprising a moveable coupling (Fig. 6B, ball joint 50 is capable of rotating) between second section and the first section (Fig. 6B, 70 and indicated first section rotate relative to each other); 
a third section (Fig. 6B, 80) defining a third passageway (Fig. 6B, bore of 80) that communicates with the second passageway (Fig. 6B, bore of 80 communicates with the bore of 70), the third section telescopically receiving the second section therein (Fig. 6B, 
a fourth section (Fig. 6B, section at 36) defining a fourth passageway (Fig. 6B, bore at 36) that communicates with the third passageway (Fig. 6B, bore at 36 communicates with the bore of 80), the fourth section and the third section together forming a second ball joint (Fig. 6B, ball joint 52 is formed by the section at 36 and 80) having an internal portion (Fig. 6B, internal portion of 36 defined by the inner surface of 36) and an external portion (Fig. 6B, external portion of 80 defined by the external surface of 80), the second ball joint comprising a moveable coupling between the fourth section and the third section (Fig. 6B, 80 and the section at 36 forms a ball joint which is a moveable coupling).  
In regard to claim 4, Keays discloses the assembly of claim 1, wherein the first section that forms the first passageway has at least onePRELIMINARY AMENDMENTPage 3 flared end portion (Fig. 6B, flared portion at 66) configured to form a portion of a curvature of the external portion of the first ball joint (Fig. 6B, at 66 forms the curvature for the ball joint that is part of the external portion of 70).  
In regard to claim 5, Keays discloses the assembly of claim 4, wherein the at least one flared end portion abuts a mating second flared portion of the second section at an interface (Fig. 6B, second flared portion at 54a of 70 that contacts the indicated flared portion at 66), and wherein the interface allows a portion of the fluid to flow into a volume defined between the internal portion and the external portion of the first ball joint 
In regard to claim 8, Keays discloses the assembly of claim 1, further comprising a circlip (Fig. 6B, 90 can be interpreted as a circlip) disposed between the second section and the third section (Fig. 6B, 90 is between the ends of 70 and 80), wherein the second section includes a flange projection (Fig. 6B, the portion at 77 is a stepped portion of 70 which can be interpreted as a flange projection) received in a cavity of the third section (Fig. 6B, the portion at 77 of 70 is received in 90) and the circlip is configured to act as a stop to halt a movement of the flange projection out of the cavity (Fig. 6B, the connection at 77 between 70 and 90 includes threads which at least act as a stop to halt movement from being axially pulled apart).  
In regard to claim 9, Keays discloses the assembly of claim 1, wherein the assembly is configured such that each seal is recessed in one or more of the first section, the second section, the third section and the fourth section (Fig. 6B, recess at 34f of the indicated first section includes a seal. See the rejection above under the 112 section), the assembly with each seal recessed allowing for a relative movement between the first section and the second section, the second section and the third section, and the third section and the fourth section (Fig. 6B, 34f at least allows movement of the ball joint 50).  
In regard to claim 10, Keays discloses the assembly of claim 1, further comprising a flange (Fig. 6B, flange at 38 that is bolted to 34) configured to abut and be fastened to the first section (Fig. 6B, flange 38 is bolted to 34 which is part of the first section), the flange configured to form a part of the external portion of the first ball joint 
It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation of “the flange is configured to house at least two seals in grooves” only requires the flange is capable of having grooves for at least two seals. Therefore, flange 38 of Keays is capable of including grooves to house seals similar to the part 34 housing the seal 34f.
In regard to claim 15, Keays discloses the assembly of claim 1, further comprising a swivel assembly configured to moveably couple to the fourth section (Figs. 6A and 6B, nuts and bolts at 208 can be interpreted as a swivel assembly since the nuts and bolts require rotation relative to one another in order to couple to the indicated fourth section at 36).     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 11-12, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 2012/0242081 A1) in view of Arnold (US 3,944,263).
In regard to claim 2, Keays discloses the assembly of claim 1, wherein the first section is configured to house a seal (Fig. 6B, seal 34f), wherein the seal is configured to allow for the passage of a portion of the fluid as a weep into a volume (Fig. 6B, similar to the applicant’s invention, in the event of damage to the seal 34f, the fluid is capable of leaking past 34f between the internal surface of 34 and external surface of 70) and wherein the first section is configured to define a passageway to drain the portion of the fluid from the volume (Fig. 6B, similar to the applicant’s invention, if a leak occurs past the seal 34f, the leaked fluid would define a passageway and drain outside of the ball joint 50).  
Keays does not expressly disclose a second seal. 
In the related field of ball joints, Arnold teaches a ball joint (Fig. 1) including a first section (Fig. 1, 50) and a second section (Fig. 1, 13) having a plurality of seals (Fig. 1, 
It would have been obvious to one having ordinary skill in the art to have modified the first section of Keays to include at least a second seal in order to have the advantage of an effective seal of a ball joint as taught by Arnold. 
In regard to claim 6, Keays discloses the assembly of claim 5, wherein the portion of the fluid that flows into the volume defined between the internal portion and the external portion of the first ball joint further weeps past a first seal (Fig. 6B, seal 34f) in the first ball joint and into a second volume defined between the first seal and the internal portion and the external portion of the first ball joint (Fig. 6B, similar to the applicant’s invention, in the event of a leak, the indicated volume at 54 would leak past seal 54f into a second volume) and in view of Arnold discloses a second seal (See above for the rejection of claim 2 for the teaching of multiple seals by the prior art Arnold).  
In regard to claims 11 and 12, Keays and Arnold discloses the assembly of claim 2, and Arnold further teaches at least a third seal (Fig. 1, 21 can be interpreted as a third seal between seal 22 and the seals 53) disposed within a volume defined between at least a first seal (Fig. 1, one of the seals 43), a second seal (Fig. 1, seal 22), and a first section (Fig. 1, 50 and 15 define a first section of the ball joint shown), the third seal configured to expand in the event of a fire or another high temperature event that results in an elevated temperature to block or substantially restrict the weep to the passageway (Fig. 1, seal 21 is capable of expanding and contracting since it is elastomeric similar to 
  It would have been obvious to one having ordinary skill in the art to have modified the first section of Keays to include at least a third seal in order to have the advantage of an enhanced sealing as taught by Arnold in 4:54-63. 
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation “the third seal configured to expand in the event of a fire or another high temperature event…to block or substantially restrict the weep to the passageway” is a functional recitation that only requires the third seal to perform the action of expanding in the event of a fire or high temperature event and prevent a leak past the third seal because of the third seal expansion. Therefore, Keays in view of Arnold discloses the structure of a third seal which is elastomeric and capable of performing the intended use of expanding in the event of a fire or high temperature event. 
In regard to claim 21, Keays discloses an assembly comprising: 
a first section (Fig. 6B, first section at 54, 34, and 38) defining a first passageway (Fig. 6B, 34 defines a first passageway) therein to receive and pass a fluid (Fig. 6B, fluid flows through 34); 
a second section (Fig. 6B, 70) defining a second passageway (Fig. 6B, bore of 70) that communicates with the first passageway (Fig. 6B, fluid flows through 70 and connects with the indicated first section), the second section and the first section 
a third section (Fig. 6B, 80) defining a third passageway (Fig. 6B, bore of 80) that communicates with the second passageway (Fig. 6B, bore of 80 communicates with the bore of 70), the third section telescopically receiving the second section therein (Fig. 6B, 80 receives 70 to form a telescopic joint) and configured to form a linearly moveable joint (Fig. 6B and in [0038] discloses 80 and 70 are telescopically displaceable) between the third section and the second section (Fig. 6B, 80 and 70 are telescopically moveable between each other); and 
a first seal (Fig. 6B, seal 34f) positioned at the first ball joint (Fig. 6B, 34f is positioned at the ball joint 50) and configured to allow for the passage of a portion of the fluid as a weep into a volume defined between the internal portion and the external portion (Fig. 6B, similar to the applicant’s invention, in the event of damage to the seal 34f, the fluid is capable of leaking past 34f between the internal surface of 34 and external surface of 70).  
Keays does not expressly disclose a second seal. 
In the related field of ball joints, Arnold teaches a ball joint (Fig. 1) including a first section (Fig. 1, 50) and a second section (Fig. 1, 13) having a plurality of seals (Fig. 1, seals 53) in order to provide effective sealing between the first section and second 
It would have been obvious to one having ordinary skill in the art to have modified the first section of Keays to include at least a second seal in order to have the advantage of an effective seal of a ball joint as taught by Arnold. 
In regard to claim 22, Keays and Arnold discloses the assembly of claim 21, and Keays further discloses the assembly further comprising a fourth section (Fig. 6B, section at 36) defining a fourth passageway (Fig. 6B, bore at 36) that communicates with the third passageway (Fig. 6B, bore at 36 communicates with the bore of 80), the fourth section and the third section together forming a second ball joint (Fig. 6B, ball joint 52 is formed by the section at 36 and 80) having an internal portion (Fig. 6B, internal portion of 36 defined by the inner surface of 36) and an external portion (Fig. 6B, external portion of 80 defined by the external surface of 80), the second ball joint comprising a moveable coupling between the fourth section and the third section (Fig. 6B, 80 and the section at 36 forms a ball joint which is a moveable coupling).  
In regard to claim 24, Keays and Arnold discloses the assembly of claim 22, wherein the assembly is configured such that each seal is recessed in the first section (Fig. 6B of Keays, the seal 34f is recessed at the first section and see the rejection above for claim 21 for the teaching of a ball joint having multiple seals by Arnold), the assembly with each seal recessed allowing for a relative movement between the first section and the second section (Fig. 6B of Keays and the teachings in view of Arnold allows relative movement in the ball joint at 50 of Keays).  
In regard to claim 25, Keays and Arnold discloses the assembly of claim 21, and Arnold further teaches at least a third seal (Fig. 1, 21 can be interpreted as a third seal between seal 22 and the seals 53) disposed within a volume defined between at least a first seal (Fig. 1, one of the seals 43), a second seal (Fig. 1, seal 22), and a first section (Fig. 1, 50 and 15 define a first section of the ball joint shown), the third seal configured to expand in the event of a fire or another high temperature event that results in an elevated temperature to block or substantially restrict the weep to the passageway (Fig. 1, seal 21 is capable of expanding and contracting since it is elastomeric similar to the applicant’s invention where in the event of a fire or high temperature event, the seal would heat up and expand. See note below.).
  It would have been obvious to one having ordinary skill in the art to have modified the first section of Keays to include at least a third seal in order to have the advantage of an enhanced sealing as taught by Arnold in 4:54-63. 
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation “the third seal configured to expand in the event of a fire or another high temperature event…to block or substantially restrict the weep to the passageway” is a functional recitation that only requires the third seal to perform the action of expanding in the event of a fire or high temperature event and prevent a leak past the third seal because of the third seal expansion. Therefore, Keays in view of Arnold discloses the structure of a third seal which is elastomeric and capable of . 

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 2012/0242081 A1) in view of Arnold (US 3,944,263) and further in view of Heathcott et al. (US 2004/0150168 A1 hereinafter “Heathcott”).
In regard to claim 3, Keays and Arnold discloses the assembly of claim 2, and Keays further discloses the seal is one of at least three seals provided between each of the first section and the second section (Fig. 6B, 34f), the second section and the third section (Fig. 6B, at least one seal at 86f), and the third section and the fourth section (Fig. 6B, seal at 66) but does not expressly disclose the seal comprises a polytetrafluoroethylene-bronze seal.
In the related field of seals in fluid systems, Heathcott teaches a seal (seal 20) made of PTFE-bronze that have the property of reducing heat buildup and seal wear (In [0004] and [0008] discloses reduced heat buildup and seal wear).
It would have been obvious to one having ordinary skill in the art to have modified the seal material of Keays in view of Arnold to be made of PTFE-bronze in order to have the advantage of a seal having the properties of reduced heat buildup and reduced seal wear as taught by Heathcott. 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, one of ordinary skill in the art would have selected a known material such as PTFE-bronze as a matter of 
In regard to claim 23, Keays and Arnold discloses the assembly of claim 22, and Keays further discloses the assembly further comprising: 
a third seal positioned at the second ball joint (Fig. 6B, seal at 66 at the second ball joint at 52) and configured to allow for the passage of a second portion of the fluid as a weep into a second volume defined between the internal portion and the external portion of the second ball joint (Fig. 6B, seal at 66 is capable of allowing a volume of fluid to leak past between the internal surface of 36 and external surface of 80 in the event of a leak similar to the applicant’s invention. See note below.); 
a fifth seal (Fig. 6B, one of the seals at 86f) positioned between the second section and the third section (Fig. 6B, seals at 86f are positioned between 70 and 80) and configured to allow for the passage of a third portion of the fluid as a weep into a third volume defined between the second section, the third section and a sixth seal (Fig. 6B, a second seal of the seals at 86f can be interpreted as a sixth seal and the seals at 86f are capable of allowing a volume of fluid to leak past between 70, 80, and the indicated sixth seal in the event of a leak similar to the applicant’s invention); and
at least three seals are provided between the second section and the third section (Fig. 6B, there are at least three seals at 86f).
 bronze seal and at least three seals are provided between each of the first section and the second section, and the third section and the fourth section.
In the related field of ball joints, Arnold teaches a ball joint (Fig. 1) including a first section (Fig. 1, 50 and 15) and a second section (Fig. 1, 13) having a plurality of seals (Fig. 1, seals at 45, 53, 64, 20, 21, and 22) in order to provide effective sealing between the first section and second section (Fig. 1 and in 3:49-57 discloses at least the seals 53 provides an effective seal between 50 and 13).
It would have been obvious to one having ordinary skill in the art to have modified the ball joints at 50 and 52 of Keays to include at least three seals in order to have the advantage of an effective seal of a ball joint as taught by Arnold. 
In the related field of seals in fluid systems, Heathcott teaches a seal (seal 20) made of PTFE-bronze that have the property of reducing heat buildup and seal wear (In [0004] and [0008] discloses reduced heat buildup and seal wear).
It would have been obvious to one having ordinary skill in the art to have modified the seal material of Keays in view of Arnold to be made of PTFE-bronze in order to have the advantage of a seal having the properties of reduced heat buildup and reduced seal wear as taught by Heathcott. 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, one of ordinary skill in the art would have selected a known material such as PTFE-bronze as a matter of 
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation “configured to allow for the passage of…the fluid as a weep into…a volume” is a functional recitation that only requires the structure of multiple seals and in the event of a leak, the space between the seals is filled with the leaked fluid. Therefore, Keays in view of Arnold and Heathcott discloses the structure of multiple seals capable of performing the intended use of allowing leaked fluid in a volume between the seals. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 2012/0242081 A1) in view of Heathcott (US 2004/0150168 A1).
Keays discloses the assembly of claim 5, wherein a seal is one of at least three seals provided between each of the first section and the second section (Fig. 6B, seal 34f and also see the rejection above under the section 112), the second section and the third section (Fig. 6B, at least one seal at 86f), and the third section and the fourth 
In the related field of seals in fluid systems, Heathcott teaches a seal (seal 20) made of PTFE-bronze that have the property of reducing heat buildup and seal wear (In [0004] and [0008] discloses reduced heat buildup and seal wear).
It would have been obvious to one having ordinary skill in the art to have modified the seal material of Keays to be made of PTFE-bronze in order to have the advantage of a seal having the properties of reduced heat buildup and reduced seal wear as taught by Heathcott. 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, one of ordinary skill in the art would have selected a known material such as PTFE-bronze as a matter of obvious design choice since PTFE-bronze was known to provide advantages such as increased mechanical strength, increased hardness, and reduction of wear and/or friction as disclosed at http://www.dkirubber.com/materials.asp under the section PTFE Filled. Therefore, one of ordinary skill in the art would have modified the material of the seals of Keays to be PTFE-bronze for the advantages of increased mechanical strength, increased hardness, and reduction of wear and/or friction.

Claim 13, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 2012/0242081 A1) in view of Arnold (US 3,944,263) and further in view of Reneau (US 4,012,060).
In regard to claims 13 and 14, Keays and Arnold discloses the assembly of claim 11, but does not expressly disclose further comprising a second passageway communicating the volume between the third seal and the second seal having a connector configured to connect with a leakage monitor.  
In the related field of ball joints, Reneau teaches a ball joint (10) having a second passageway (Port at 70) for a connector such as a pressure gauge (In 4:1-13 discloses the port at 70 can be for a pressure gauge) and for leakage testing between seals in the ball joint (In 4:1-13 discloses leak testing and connecting a pressure gauge which monitors the pressure).
	It would have been obvious to one having ordinary skill in the art to have modified the first section housing the third and second seals of Keays in view of Arnold to include a port between seals for a pressure gauge in order to have the advantage of leak detection by a pressure gauge as taught by Reneau.
In regard to claim 26, Keays and Arnold discloses the assembly of claim 25, but does not expressly disclose further comprising a second passageway communicating the volume between the third seal and the second seal having a connector configured to connect with a leakage monitor.  
In the related field of ball joints, Reneau teaches a ball joint (10) having a second passageway (Port at 70) for a connector such as a pressure gauge (In 4:1-13 discloses the port at 70 can be for a pressure gauge) and for leakage testing between seals in the ball joint (In 4:1-13 discloses leak testing and connecting a pressure gauge which monitors the pressure).


Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Krywitsky (US 2009/0226243 A1) discloses a ball joint that includes at least one seal and a port for injecting packing material.
Martin (US 4,371,198) and Jewett et al. (US 1,015,435) discloses a coupling including two ball joints and a telescopic section between the ball joints and at least one seal at each of the ball joints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679